Skinner, Ch. J.
delivered the opinion of the Court.
The rules by which the Courts are governed, in accepting or rejecting the reports of auditors, and the reports of referees, are very different. In the former, to err in point of law, is fatal; but in the latter, the same principles have obtained here, as in a court of chancery, upon awards. That which would be cause for setting aside an award of arbitration in chancery; as mistake in point of fact, corruption and gross partiality, would be cause for rejecting the report of referees. But, in this case, there is no evidence before the Court, of mistake in point of law or fact; or, indeed, of any thing in relation to the proceedings at the reference.
The record shows a report in common form, and there is appended to it, the bare certificate of one of the referees, without oath, and to which no verity can legally attach. The judgment of the Court therefore is, that there is no error in the record of the county court, and the report must be accepted.